Title: To George Washington from Alexander Hamilton, 31 January 1797
From: Hamilton, Alexander
To: Washington, George


                        
                            Dr Sir 
                             Jany 31. 1797
                        
                        My late situation exposes me to applications, which I cannot resist without
                            appearing unkind. It is understood that Mr Walker is about to resign the place of naval
                            Officer. Mr Jonathan Burrall Mr Rogers (Walkers Deputy) and Col. Giles (the present
                            Marshall) have all three mentioned the subject to me and requested me to express my opinion
                            of their qualifications to you.
                        As to Mr Burrall there is no doubt he will be in every sense an excellent
                            appointment—I believe as a man of business on a large scale he may be superior to
                            either and his character is irreproachable. He is now Cashier of the Office of Discount
                            & Deposit is respectably connected by marriage much esteemed & has been an
                            old servant of the public.
                        Every thing that I have heared of Mr Rogers’ moral character and capacity for
                            business is intirely in his favour. I have no doubt he is fully worthy of the appointment—is
                            a remarkably accurate accountant & has had long experience in
                            the particular Office—The place is more necessary to him than to either of the others—His
                            station in society generally is inferior to that of the other two.
                        
                        Mr Giles you know—I have no doubt he is entirely competent to the Office—he
                            pleads as a merit his perseverance in his present Office though for a long time it was
                            unproductive & he considers the continuance of the present emoluments which are now
                            well enough, as uncertain—they arising from particular circumstances—He is however not quite
                            decided in his wishes on the subject; by tomorrow he will decide. I have the honor to remain Most Respectfully Sir Your Very Obed. Serv.
                        
                            A. Hamilton
                            
                        
                    